PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/110,227
Filing Date: 17 Dec 2013
Appellant(s): Cain et al.



__________________
Paul C. Maier, Reg. No. 66,018
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/22/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 04/29/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 3-4, 7-8, 10-11, 14-15, 17, 20-21, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner et al., U.S. Patent Application Publication No. 2010/03250836, hereinafter referred to as “Skinner,” in view of Guck, U.S. Patent No. 5,864,870, hereinafter referred to as “Guck,” in further view of Gupta et al., U.S. Patent Application Publication No. 2007/0162568, hereinafter referred to as “Gupta,” in further view of Woods et al., U.S. Patent Application Publication No. 2011/0126104, hereinafter referred to as “Woods.”
Claims 5-6 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Guck in further view of Gupta in further view of Woods in further view of Evans et al., U.S. Patent Application Publication No. 2006/0242164, hereinafter referred to as “Evans.”
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Skinner in view of Guck in further view of Gupta in further view of Woods in further view of White et al., U.S. Patent No. 7,194,506, hereinafter referred to as “White.”

(2) Response to Argument
A. The Claimed Invention Overcomes Fundamental Deficiencies in Conventional File Systems and Virtual File Systems.

1.	Appellant (Appeal Brief p11) invented the current method, system and non-transitory computer program product (as recited in the independent claims) to mitigate the limitations of conventional systems and methods and to also provide an improved and more flexible virtual file system. The limitations are described by the Appellant (Appeal Brief p10) as, while a virtual file system in a conventional system is able to provide several different version files, the types of available versions must still be set in advance.

In response to Appellant’s arguments, the current combination of references including primary reference Skinner is still highly relevant to the claim limitations. Skinner FIG. 5, ¶ 0056-0061 refers to receiving a request to access content, detecting components being used (and also a compatible or selected format/size as indicated by FIG. 7 (further including a determined format/size as indicated by ¶ 0066)), and delivering converted content to a requesting consumer. Skinner ¶ 0069 even recites “not all content may be stored on the system in all possible formats and sizes/resolutions. Thus, in some instances, the system may need to convert the requested content into a format other than a stored or otherwise-available format.” As a result, it can be seen that Skinner, by performing its detection, selection, or determination in response to a request and subsequently performing a conversion before delivery to a consumer, addresses the aims and goals of the claims as currently constructed and as explained by the Appellant.

B. Skinner – The Primary Reference Cited by the Examiner – Fails to Disclose Claim 1’s Step of “Creating a File Record … Without Creating the Essence Data Having the Determined and Desired Properties.”

1.	Appellant specifies (Appeal Brief p12) that the read request is only for the desired portion (as defined by the byte range of the file) of data content and not the entire file.

In response to Appellant’s arguments, Skinner is relied upon to teach a portion of the claim limitation of “a request to read only a portion of essence data of the requested file”; however, ultimately, Gupta is relied upon (CTFR p8) to fulfill any deficiencies in teaching the claimed “request to read only a portion of essence data of the requested file based on a byte range of the file.”
Gupta refers to serving client-requested byte ranges of files (¶ 0003), doing so by passing a request to a read thread which computes starting byte offsets and frame lengths from a specified time range (¶ 0036). This is tied to step 310 in FIG. 3, which is also followed shortly by step 320 involving reading some or all of the file contents (¶ 0038).
As a result of the combination of references, Skinner as modified by Guck in further view of Gupta in further view of Woods is capable of teaching the claim requirements of “a request to read only a portion of essence data of the requested file based on a byte range of the file.”

2.	Appellant specifies (Appeal Brief p14) that the cited disclosure of Skinner teaches the creating of a database that stores characteristics of the receiving devices themselves that may request some type of media content at a subsequent time; while, in contrast, independent claim 1 (and similarly claims 8 and 17) provide for a “file record database that stores the determined and desired properties of the requested file” – not properties relating to a requesting device.

Regarding this claim limitation, Skinner is relied upon in the final Office Action for at least FIG. 5, ¶ 0058. Skinner FIG. 5 refers to steps 76-78, which refers to a user requesting access to content
Relevant then is Skinner ¶ 0057 and ¶ 0059-0061, which provide further detail on the functioning of FIG. 5 such as its detection of subscriber system components being used in step 80 (occurring after the request for content) and performing steps such as storing detected data on the device and/or software making the request to access content (Skinner ¶ 0059) and updating the access device characteristics database 60 to facilitate future requests by the user using that access device/configuration and/or requests by other users using the same or similar access devices/configurations (Skinner ¶ 0061).
The cited portions of Skinner (¶ 0045) refer to storing information relating to characteristics of various access devices that are used by the system to determine how the media files should be formatted to facilitate access to the media files. While the language involving device characteristics is present, as indicated by the Appellant, Skinner is relied on here for its teachings of determining how media files should be formatted to facilitate their access. The passage even continues by stating such information may include file formats, resolutions, and/or codecs supported by the user access device.
As a result, Skinner essentially describes a requested file through its requested content (see, for example, step 76 of FIG. 5), describes storing determined and desired properties through its storage and updating performed during the steps of FIG. 5, and shows how these properties can indeed be for the requested file through its teachings in ¶ 0045 of the stored information including file formats.
Therefore, it can be seen that Skinner teaches the requirement in the claims that the “file record database that stores the determined and desired properties of the requested file.”

predetermined device characteristics for performing a media content conversion is not shown to somehow equate to claim 1’s step of “creating a file record in the file record database that stores the determined and desired properties of the requested file without creating the essence data having the determined and desired properties.”

In response to Appellant’s arguments, Skinner as utilized addresses the claim language of “creating a file record in the file record database that stores the determined and desired properties of the requested file without creating the essence data having the determined and desired properties.”
The cited portions of Skinner (¶ 0045) refer to storing information relating to characteristics of various access devices that are used by the system to determine how the media files should be formatted to facilitate access to the media files. While the language involving device characteristics is present, as indicated by the Appellant, Skinner is relied on here for its teachings of determining how media files should be formatted to facilitate their access. The passage even continues by stating such information may include file formats, resolutions, and/or codecs supported by the user access device.
	While the Appellant states in p15 that Skinner’s system is still limited in the types of media content formats and qualities it can provide, Skinner is still capable of addressing the required claim limitations as structured.
Skinner teaches creating a file record through its storage of information used by the system to determine how media files are to be formatted to facilitate access to them (FIG. 4, ¶ 0045).
Skinner teaches essence data having the determined and desired properties through the post-conversion content delivered by the system (step 88) and received by the user (step 90) (FIG. 5, ¶ 0058). Skinner FIG. 5, ¶ 0058 performs conversions for reasons such as for enhanced viewing, for enhanced access, and to a desired format.

As a result, it can be seen that Skinner teaches “creating a file record in the file record database that stores the determined and desired properties of the requested file without creating the essence data having the determined and desired properties.”

C. Skinner Also Fails to Disclose Claim 1’s Step of “Referring by the File Handle to the Created File Record to Obtain the Desired Properties Including the Defined Format and Quality.”

1.	Appellant argues that the Examiner has failed to demonstrate how the cited portion of Skinner actually discloses the explicitly related limitations of claim 1, including “referring by the file handle to the created file record to obtain the desired properties including the defined format and quality” and “generating the essence data from the existing file in the data store to have the defined format and quality that does not exist in the file system before the request to read the portion of the essence data.”

In response to Appellant’s arguments, the combination of references teaches “referring by the file handle to the created file record to obtain the desired properties including the defined format and quality” and “generating the essence data from the existing file in the data store to have the defined 

a.	Regarding the “referring” step, Skinner is relied upon to teach, in response to a request, obtaining the desired properties including the defined format and quality. Skinner performs a detection in step 80 in response to its received requests of steps 76-78 in FIG. 5. Skinner also performs a detection in step 80 and a selection/determination of format and size in association with discovering device capabilities (¶ 0066 referring to FIG. 7, related to cited ¶ 0080).
	Skinner teaches format in passages such as cited ¶ 0050 referring to converting incoming media into a targeted format. Skinner teaches quality in passages such as ¶ 0080 referring to obtaining desired information including a maximum supported resolution, the obtaining language showing again an obtaining of desired properties.
Guck is relied upon to teach the request including the file handle; Guck is also relied upon to teach referring by the file handle to the created file record. Guck in cited FIG. 6A, col. 10, lines 57-67 describes receiving a request, including a file name, used to ultimately find a matching object. A matching object is similarly found in cited FIG. 5 in response to an extraction performed on a file’s name. Guck also holds relevance to the created file record through the look-up table of cited FIG. 3 used to determine the type and content of incoming files.
As a result, with Skinner teaching performing an obtaining in response to a request and Guck teaching a request including a file handle and referring by the file handle to the created file record, the combination of references comprising Skinner as modified by Guck in further view of Gupta in further view of Woods is capable of teaching the claim requirements of, in response to a request, referring by the file handle to the created file record to obtain the desired properties including the defined format and quality.”

b.	Regarding the “generating” step, Skinner teaches generating the essence data from the existing file in the data store through its conversion of content (content posted by a content generator on a system for storage and delivery of a variety of media files) to be delivered during the steps of FIG. 5 as detailed in at least ¶ 0056-0058.
Skinner also teaches the defined format and quality that does not exist in the file system before the request to read the portion of the essence data. Skinner teaches the defined format through its conversion of media into targeted formats in ¶ 0050 and teaches the defined quality through a determination of what resolution in which to provide content in ¶ 0068. Skinner teaches not existing in the file system before the request to read the portion of the essence data by virtue of its required conversion, for reasons such as for enhanced viewing, for enhanced access, and to a desired format, during the steps of FIG. 5 and ¶ 0056-0058. Also relevant is Skinner reciting in ¶ 0069 that “not all content may be stored on the system in all possible formats and sizes/resolutions. Thus, in some instances, the system may need to convert the requested content into a format other than a stored or otherwise-available format.” The claims require taking an existing file and generating essence data from it with the desired properties in response to a request; Skinner, in response to a request, determines desired properties and converts existing pre-converted content into post-conversion form for delivery to a client.
As a result, it can be seen that Skinner teaches “generating the essence data from the existing file in the data store to have the defined format and quality that does not exist in the file system before the request to read the portion of the essence data.”



D. Guck, Gupta and Woods Fail to Cure the Deficiencies in Skinner.

1.	Appellant submits that none of the references (Guck, Gupta, or Woods) disclose or suggest the features missing from Skinner. Appellant also adds that the resulting combination of references would still fail to render obvious independent claims 1, 8, and 17.

In response to Appellant’s arguments, the combination of references comprising Skinner as modified by Guck in further view of Gupta in further view of Woods is capable of teaching claim limitations as currently structured.
Skinner is relied upon to obtain, in response to a request, desired properties, shown through its detection (in response to a request for content) of components in step 80 of FIG. 5 and its selection (and determination as evidenced by ¶ 0066) of format/size in FIG. 7 (referred to in the final Office Action through citations of Skinner ¶ 0080).
Guck is relied upon to teach a request including a file handle and also to teach referring by the file handle to the created file record. Guck in cited FIG. 6A, col. 10, lines 57-67 describes receiving a request, including a file name, used to ultimately find a matching object. A matching object is similarly found in cited FIG. 5 in response to an extraction performed on a file’s name. Guck also holds relevance to the created file record through the look-up table of cited FIG. 3 used to determine the type and content of incoming files.
Skinner teaches performing an obtaining of desired properties in response to a request; Guck teaches that a request can include a file handle and utilizing the file handle in response to the request. As a result, Skinner as modified by at least Guck is capable of teaching the claim requirements that a request includes a file handle, performing the step of referring by the file handle in response to the request, and also performing an obtaining of desired properties in response to the request.

E. The Dependent Claims Are Patentable Over the Cited Prior Art References At Least By Virtue of Their Dependence On Their Respective Independent Claims.

1.	Appellant specifies that, even if Evans and White disclose the features in these dependent claims for which they are cited (the propriety of which is not admitted), specifies that Evans and White fail to cure the deficiencies in the proposed combination of Skinner, Guck, Gupta, and Woods.

In response to Appellant’s arguments, the rejection of the dependent claims including the reliance on Evans and White is maintained. Further, the combination of Skinner in view of Guck in further view of Gupta in further view of Woods has been shown to not require curing of any deficiencies as far as the independent claims are concerned.


Respectfully submitted,
/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        
Conferees:
/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                        

/RYAN M STIGLIC/Primary Examiner 

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.